UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - -X
                                   :
UNITED STATES OF AMERICA           :       INFORMATION
                                   :
     - v. -                        :       20 Cr. 495(VB)
                                   :
GUSTAVO L. VILA,                   :
                                   :
                    Defendant.     :
 - - - - - - - - - - - - - - - - - X

                               COUNT ONE
                      (Theft of Government Funds)

     The Acting United States Attorney charges:

     1.      From at least in or about October 2016, up to and

including in or about 2019, in the Southern District of New York

and elsewhere, GUSTAVO L. VILA, the defendant, did embezzle,

steal, purloin, and knowingly convert to his use and the use of

another, and without authority, did sell, convey, and dispose of

records, vouchers, money, and things of value of the United

States and a department and agency thereof, to wit, the

Department of Justice, which exceeded the sum of $1,000, and did

receive, conceal, and retain the same with intent to convert it

to his use and gain, knowing it to have been embezzled, stolen,

purloined and converted, to wit, VILA used for his own benefit

payments from the September 11th Victim Compensation Fund that

did not belong to him.

          (Title 18, United States Code, Sections 641 and 2.)
                           FORFEITURE ALLEGATION

     2.      As a result of committing the offense alleged in Count

One of this Information, GUSTAVO L. VILA, the defendant, shall

forfeit to the United States, pursuant to Title 18, United

States Code, Section 981(a)(1)(C), and Title 28, United States

Code, Section 2461(c), any and all property, real and personal,

that constitutes or is derived from proceeds traceable to the

commission of said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense.

                        Substitute Assets Provision

     3.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.   cannot    be    located     upon    the   exercise   of    due

diligence;

             b.   has been transferred or sold to, or deposited with,

a third party;

             c.   has been placed beyond the jurisdiction of the

court;

             d.   has been substantially diminished in value; or

             e.   has   been     commingled    with   other   property      which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p), and Title 28, United States Code,

                                       2
Section 2461(c), to seek forfeiture of any other property of the

defendant up to the value of the above forfeitable property.

           (Title 18, United States Code, Section 981;
         Title 21, United States Code, Section 853; and
          Title 28, United States Code, Section 2461.)




                                    _____________________________
                                    AUDREY STRAUSS
                                    Acting United States Attorney




                                3
Form No. USA-33s-274 (Ed. 9-25-58)



   UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK


     UNITED STATES OF AMERICA

                v.

         GUSTAVO L. VILA,

                            Defendant.


           INFORMATION

              20 Cr.

    (18 U.S.C. §§ 641 and 2.)

          AUDREY STRAUSS
  Acting United States Attorney




                4
